MORROW, Presiding Judge.
Unlawfully transporting intoxicating liquor is the offense; penalty assessed at confinement in the penitentiary for two years.
No statement of the facts heard in the trial court accompanies the record. The indictment appears regular and regu*505larly presented. No faults in the trial which can be considered in the absence of a statement of facts have been presented or perceived.
The motion for new trial deals with matters alleged to have occurred during the trial, such as the rulings of the court upon the evidence and the argument of counsel. However, the motion is not verified by bills of exception.
It is made to appear that the attorney who represented the appellant upon the trial was not licensed to practice law in the state of Texas. The law does not require the appearance of an attorney in the trial for the offense involved in the present instance.
Perceiving no error which would justify a reversal, the judgment is affirmed.

Affirmed.